DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections

The disclosure is objected to because of the following informalities: 
Paragraphs [0069], [0071], and [0072] describe “USB 2.0 transmitter 228”, however previous Paragraph [0030] states that the USB 2.0 transmitter is referenced by 224 of Figure 2, whereas 228 refers to the HSSQ in Figure 2 as stated by Paragraph [0032]. Thus “USB 2.0 transmitter 228” should read as “USB 2.0 transmitter 224”. 
Appropriate correction is required.

Claim Objections

Claims 3, 11, and 24 are objected to because of the following informalities:  
“a downstream packet” in line 2 of claim 3 should read as “the downstream packet”.
“a downstream packet” in line 4 of claim 11 should read as “the downstream packet”.
“a downstream packet” in line 9 of claim 24 should read as “the downstream packet”. 
Appropriate correction is required.

Claim Interpretation

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04 (Il). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, the claim recites the limitation " by the USB squelch circuit" in line 4 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0227489) in view of Chan (US 2014/0006654).

Regarding claim 1, Chen teaches a method of operating an embedded universal serial bus (eUSB) repeater (Fig. 1, 110), comprising: holding an eUSB port (Figs. 1 & 11, eUSB port outputting eD+/- lines) and a universal serial bus (USB) transmitter (Figs. 1 & 11, USB port with transmitter outputting D+/- lines) in active states (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active") and holding a USB receiver (Figs. 1 & 11, USB port with receiver inputting D+/- lines) and an eUSB port (Figs. 1 & 11, eUSB port outputting eD+/- lines) in standby states (Paragraph 0033, USB2 protocol describes link power management states (LPM), such as L0 active, L1 sleep, and L2 Suspend); receiving by the eUSB receiver a token packet indicative of transmission of a first downstream packet (Fig. 2, CM, Command Message for eD+/- and D+/-; Paragraph 0047, FIG. 2 is a signaling diagram illustrating an embedded USB2 upstream port directing a peripheral repeater to enter a suspend state. Downstream ports, such as the eUSB2 port 118 of FIG. 1, distinguish between HS reset and suspend (L2) commands from an upstream port, such as the eUSB2 port 108. A command message (CM), such as CM.L2 at 202 of FIG. 2 is defined specifically for an eUSB2 upstream port to direct its peripheral repeater to differentiate between L2 entry and USB2 bus reset when in high speed (HS) operation); and transitioning the USB receiver and the eUSB port (Fig. 9, USB Repeater; Paragraph 0089, A control signal of the squelch detector may also enable an HS receiver buffer at eUSB2 data lines 914 and enable high speed transceiver at USB2 data lines 916) from the standby states to the active states responsive to receiving the token packet (Paragraph 0037, Each of the L0 state, the L1 state, and the L2 state, is entered and exited using control messages. Traditionally, the entry and exit between the states is accomplished by either implicit signaling or a control transfer. However, for eUSB2, explicit control messages may be used to transition between the various link states).
Chen teaches USB repeaters that contain a USB transmitter/receiver within a port and an eUSB port which can be set into idle or active modes. Chen does not explicitly teach that the eUSB port has an eUSB transmitter and an eUSB receiver. 
Chan teaches a method of operating an embedded universal serial bus (eUSB) repeater (Fig. 1, 100, eUSB Repeater with eUSB2 Physical Layer 104; Paragraph 0017, Embodiments can support a native mode and repeater mode), comprising: holding an eUSB receiver (Fig. 2, 232, HS Receiver) and a universal serial bus (USB) port (Fig. 1, 102, USB2 Layer) in active states (Paragraph 0028, HS transceiver 204 can include a High-Speed transmitter 230 for data transmission, a High-Speed receiver 232 for data reception, and a squelch detector 234 for detection of link status, i.e. HS active, and HS idle) and holding an eUSB transmitter (Fig. 2, 230, HS Transmitter) in standby states (See Paragraph 0028); receiving by the eUSB receiver a token packet (Paragraph 0034, Sending EOP on eD+, accompanied with SYNC and packet data being transmitted at eD-, allows a three-state (J, K, SE0) representation of a standard USB2 packet possible) indicative of transmission of a first downstream packet (Paragraph 0029, squelch detector 248, upon detecting the start of HS data packet, disables the SE receiver 216, enables the HS receiver 232, and optionally the receiver termination 236); and transitioning the eUSB transmitter from the standby states to the active states responsive to receiving the token packet (Paragraph 0029, FIG. 2, enable signals 218, 224, 244, and 238 are used to selectively enable the LS/FS transmitters 214, the LS/FS receivers 216, the HS receiver 232, or the HS transmitter 230, respectively… Paragraph 0036, term L0 describes a mode of operation in which a connection between the host and the device is active, enabling the host to communicate with the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Chan and include eUSB transmitters/receivers that can be idle or enabled.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow for the use of High-Speed and Full-Speed/Low-Speed USB, thus enabling the use of commonly used USB protocol standards while also improving power management of the transmitters/receivers (See Chan: Paragraphs 0004, 0016, & 0018).

Regarding claim 2, Chen in view of Chan teaches the method of claim 1. Chen teaches the method further comprising transmitting the token packet by the USB transmitter (Fig. 3B, 303; Paragraph 0050, FIG. 3B is a block diagram illustrating a method for explicit control message signaling. As illustrated in FIG. 3B, the method may include detecting an idle state on a pair of data lines for a first predetermined period, as indicated at block 301. At block 303, a control message is transmitted to an eUSB repeater within a second predetermined period of time).

Regarding claim 3, Chen in view of Chan teaches the method of claim 2. Chen teaches receiving by the eUSB receiver port a downstream packet (Fig. 3A, eD+/- Packet 302) or receiving by the USB receiver an upstream packet within a first timeout period after receiving the token packet (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active"… Paragraph 0036, Entry to the L2 state occurs implicitly when no activity occurs on the link for 3 milliseconds); transmitting the downstream packet by the USB transmitter or transmitting the upstream packet by the eUSB transmitter (Fig. 3B Flowchart, 303; Paragraph 0050, At block 303, a control message is transmitted to an eUSB repeater within a second predetermined period of time. The second predetermined period is to be subsequent to the first predetermined period of time). 

Regarding claim 4, Chen in view of Chan teaches the method of claim 1. Chen further teaches wherein further comprising transitioning the USB receiver and the eUSB transmitter from the active states to the standby states if no packet is received within a first timeout period after receiving the token packet (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active"… Paragraph 0036, Entry to the L2 state occurs implicitly when no activity occurs on the link for 3 milliseconds i.e. Claim 4 recites contingent limitation(s) which, as indicated above, are not required to be performed under the broadest reasonable interpretation, and thus are not required to be disclosed by the prior art in rejecting the claim).

Regarding claim 5, Chen in view of Chan teaches the method of claim 3. Chen further teaches wherein further comprising transitioning the USB receiver and the eUSB transmitter from the active states to the standby states if no packet is received within the first timeout period (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active"… Paragraph 0036, Entry to the L2 state occurs implicitly when no activity occurs on the link for 3 milliseconds i.e. Claim 5 recites contingent limitation(s) which, as indicated above, are not required to be performed under the broadest reasonable interpretation, and thus are not required to be disclosed by the prior art in rejecting the claim).

Regarding claim 6, Chen in view of Chan teaches the method of claim 3. Chen further teaches further comprising holding the USB receiver and the eUSB transmitter in the active states if a packet is received within the first timeout period (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active"… Paragraph 0036, Entry to the L2 state occurs implicitly when no activity occurs on the link for 3 milliseconds i.e. Claim 6 recites contingent limitation(s) which, as indicated above, are not required to be performed under the broadest reasonable interpretation, and thus are not required to be disclosed by the prior art in rejecting the claim).

Regarding claim 7, Chen in view of Chan teaches the method of claim 3. Chen further teaches further comprising transitioning the USB receiver and the eUSB transmitter from the active states to the standby states if the last packet transmitted was an upstream packet (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active"… Paragraph 0036, Entry to the L2 state occurs implicitly when no activity occurs on the link for 3 milliseconds i.e. Claim 7 recites contingent limitation(s) which, as indicated above, are not required to be performed under the broadest reasonable interpretation, and thus are not required to be disclosed by the prior art in rejecting the claim).

Regarding claim 8, Chen in view of Chan teaches the method of claim 1. Chen teaches wherein the eUSB repeater is a host-side repeater (Fig. 1, 110, Host Side Repeater). 

Regarding claim 9, Chen in view of Chan teaches the method of claim 1. Chen does not explicitly teach further comprising: holding a high-speed disconnect circuit in a standby state; and transitioning the high speed disconnect circuit from the standby state to the active state responsive to receiving the token packet.
Chan teaches further comprising: holding a high-speed disconnect circuit (Paragraph 0047, FIG. 9 is a timing diagram of a device disconnect detection technique for High-Speed mode during L0 state. Standard USB2 HS uses analog approach to detect device disconnect. Specifically, standard USB2 uses envelope detection during EOP (End of Packet) of SOF (start of frame) for disconnect detection) in a standby state (Paragraph 0049, In native mode, the upstream device may not be required to report device disconnect during the L1 or Suspend); and transitioning the high speed disconnect circuit from the standby state to the active state responsive to receiving the token packet (Paragraph 0049, Upon Resume, the upstream port may send a digital ping and the downstream port may perform disconnect detection routines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Chan and include High-Speed disconnection detection that can active/idle.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow for the use of High-Speed and Full-Speed/Low-Speed USB, thus enabling the use of commonly used USB protocol standards while also improving power management of the transmitters/receivers (See Chan: Paragraphs 0004, 0016, & 0018).

Regarding claim 10, Chen in view of Chan teaches the method of claim 1. Chen further teaches further comprising: holding a USB squelch circuit in a standby state (Paragraph 0088, In HS idle mode, a squelch receiver is enabled so that any activity on eUSB2 data lines 914 having a differential voltage more than 100 millivolt (mV) may be detected; i.e. implying Squelch was disabled beforehand); and transitioning the USB squelch circuit from the standby state to the active state responsive to receiving the token packet (Paragraph 0033, USB2 protocol describes link power management states (LPM), such as L0 active, L1 sleep, and L2 Suspend. The LPM states describe the status of the bus line between an upstream port of a device and a downstream port of a host. The bus line may also be referred to as a lane, or a line, in this disclosure. Entry and exit into each of the LPM states can be performed using an implicit signaling mechanism based on the duration of link idle time to issue control messages such as Suspend and Reset, or control transfer for L1/L2).

Regarding claim 11, Chen in view of Chan teaches the method of claim 1. Chen further teaches further comprising: holding an eUSB signal detection circuit in the standby state (Figs. 11 & 12A, 1104, Control Circuit Detectors; Paragraph 0094, FIG. 11, a repeater 1102 may include the control circuit 1104 communicatively coupled to an envelope detector 1106 and an eD+ data line 1108 as well as an eD- data line 1110. The control circuit 1104 may be configured to determine whether a transition has occurred on both of the eD+ data line 1108 and the eD- data line 1110); and transitioning the eUSB detection circuit from the standby state to the active state (Paragraph 0097, SE1 detector circuit 1202 detects when both eD+ data line 1212 and eD- data line 1214 receive a control message. During this condition eD+ and eD- signals are relatively high, or a logic "1," as opposed to relatively low, or a logic "0."; i.e. it is standing by and not issuing an output when signal lines are low) in response to detecting a downstream packet by the eUSB squelch circuit (Paragraph 0088, In HS idle mode, a squelch receiver is enabled so that any activity on eUSB2 data lines 914 having a differential voltage more than 100 millivolt (mV) may be detected. When a squelch detector indicates eUSB2 data received is valid (&gt;100 mV differential), the repeater side of an eUSB2 transceiver forwards the data to D+/D- lines 916 once it's received from eD+/eD- data lines 914 i.e. Claim 11 recites contingent limitation(s) which, as indicated above, are not required to be performed under the broadest reasonable interpretation, and thus are not required to be disclosed by the prior art in rejecting the claim). 
Chen teaches a control circuitry that performs signal detection from the squelch detector signals. Chen does not explicitly teach a loss of signal detection. 
Chan teaches teaches further comprising: holding an eUSB loss of signal (LOS) detection circuit in the standby state (Paragraph 0045, FIG. 8, a digital ping mechanism 800 may be used to accomplish device disconnect detect during L0 at LS/FS operation… Paragraph 0044, A Disconnect event will be detected if the host does not receive the digital ping signal from the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Chan and include loss of signal detection in the control circuitry of Chen via ping detection.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow for the use of High-Speed and Full-Speed/Low-Speed USB, thus enabling the use of commonly used USB protocol standards while also improving power management of the transmitters/receivers (See Chan: Paragraphs 0004, 0016, & 0018).

Regarding claim 12, Chen teaches a method of operating an embedded universal serial bus (eUSB) repeater (Fig. 1, 114), comprising: activating (Fig. 9, USB Repeater; Paragraph 0089, A control signal of the squelch detector may also enable an HS receiver buffer at eUSB2 data lines 914 and enable high speed transceiver at USB2 data lines 916) universal serial bus (USB) receiver (Figs. 1 & 11, USB port with receiver inputting D+/- lines) and an eUSB port (Figs. 1 & 11, eUSB port outputting eD+/- lines); receiving, by the USB receiver, a token packet indicative of transmission of a first downstream packet (Fig. 2, CM, Command Message for eD+/- and D+/-; Paragraph 0047, FIG. 2 is a signaling diagram illustrating an embedded USB2 upstream port directing a peripheral repeater to enter a suspend state. Downstream ports, such as the eUSB2 port 118 of FIG. 1, distinguish between HS reset and suspend (L2) commands from an upstream port, such as the eUSB2 port 108. A command message (CM), such as CM.L2 at 202 of FIG. 2 is defined specifically for an eUSB2 upstream port to direct its peripheral repeater to differentiate between L2 entry and USB2 bus reset when in high speed (HS) operation); and transitioning a USB transmitter and an eUSB port from a standby state to an active state responsive to receiving the token packet (Paragraph 0037, Each of the L0 state, the L1 state, and the L2 state, is entered and exited using control messages. Traditionally, the entry and exit between the states is accomplished by either implicit signaling or a control transfer. However, for eUSB2, explicit control messages may be used to transition between the various link states). 
Chen teaches USB repeaters that contain a USB transmitter/receiver within a port and an eUSB port which can be set into idle or active modes. Chen does not explicitly teach that the eUSB port has an eUSB transmitter and an eUSB receiver. 
Chan teaches a method of operating an embedded universal serial bus (eUSB) repeater (Fig. 1, 100, eUSB Repeater with eUSB2 Physical Layer 104; Paragraph 0017, Embodiments can support a native mode and repeater mode), comprising: activating an eUSB transmitter (Paragraph 0029, FIG. 2, enable signals 218, 224, 244, and 238 are used to selectively enable the LS/FS transmitters 214, the LS/FS receivers 216, the HS receiver 232, or the HS transmitter 230, respectively… Paragraph 0036, term L0 describes a mode of operation in which a connection between the host and the device is active, enabling the host to communicate with the device); receiving, by the USB receiver, a token packet indicative of transmission of a first downstream packet (Paragraph 0034, Sending EOP on eD+, accompanied with SYNC and packet data being transmitted at eD-, allows a three-state (J, K, SE0) representation of a standard USB2 packet possible); transitioning an eUSB receiver from a standby state to an active state responsive to receiving the token packet (Paragraph 0029, squelch detector 248, upon detecting the start of HS data packet, disables the SE receiver 216, enables the HS receiver 232, and optionally the receiver termination 236).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Chan and include eUSB transmitters/receivers that can be idle or enabled.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow for the use of High-Speed and Full-Speed/Low-Speed USB, thus enabling the use of commonly used USB protocol standards while also improving power management of the transmitters/receivers (See Chan: Paragraphs 0004, 0016, & 0018).

Regarding claim 13, Chen in view of Chan teaches the method of claim 12. Chen teaches the method further comprising transmitting the token packet by the eUSB transmitter (Fig. 3B, 303; Paragraph 0050, FIG. 3B is a block diagram illustrating a method for explicit control message signaling. As illustrated in FIG. 3B, the method may include detecting an idle state on a pair of data lines for a first predetermined period, as indicated at block 301. At block 303, a control message is transmitted to an eUSB repeater within a second predetermined period of time).

Regarding claim 14, Chen in view of Chan teaches the method of claim 13. Chen teaches receiving by the USB receiver port a downstream packet (Fig. 3A, D+/- Packet 303) or receiving by the eUSB receiver an upstream packet within a first timeout period after receiving the token packet (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active"… Paragraph 0036, Entry to the L2 state occurs implicitly when no activity occurs on the link for 3 milliseconds); transmitting the second downstream packet by the eUSB transmitter or transmitting the upstream packet by the USB transmitter (Fig. 3B Flowchart, 303; Paragraph 0050, At block 303, a control message is transmitted to an eUSB repeater within a second predetermined period of time. The second predetermined period is to be subsequent to the first predetermined period of time). 

Regarding claim 15, Chen in view of Chan teaches the method of claim 14. Chen further teaches further comprising transitioning the eUSB receiver and the USB transmitter from the active states to the standby states if no packet is received within the first timeout period (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active"… Paragraph 0036, Entry to the L2 state occurs implicitly when no activity occurs on the link for 3 milliseconds i.e. Claim 4 recites contingent limitation(s) which, as indicated above, are not required to be performed under the broadest reasonable interpretation, and thus are not required to be disclosed by the prior art in rejecting the claim).

Regarding claim 16, Chen in view of Chan teaches the method of claim 12. Chen further teaches further comprising transitioning the eUSB receiver and the USB transmitter from the active states to the standby states if no packet is received within the first timeout period (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active"… Paragraph 0036, Entry to the L2 state occurs implicitly when no activity occurs on the link for 3 milliseconds i.e. Claim 5 recites contingent limitation(s) which, as indicated above, are not required to be performed under the broadest reasonable interpretation, and thus are not required to be disclosed by the prior art in rejecting the claim).

Regarding claim 17, Chen in view of Chan teaches the method of claim 13. Chen further teaches further comprising holding the eUSB receiver and the USB transmitter in the active states if a packet is received within the first timeout period (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active"… Paragraph 0036, Entry to the L2 state occurs implicitly when no activity occurs on the link for 3 milliseconds i.e. Claim 6 recites contingent limitation(s) which, as indicated above, are not required to be performed under the broadest reasonable interpretation, and thus are not required to be disclosed by the prior art in rejecting the claim).

Regarding claim 18, Chen in view of Chan teaches the method of claim 12. Chen teaches wherein the eUSB repeater is a peripheral-side repeater (Fig. 1, 114, Peripheral Side Repeater). 

Regarding claim 19, Chen in view of Chan teaches the method of claim 12. Chen teaches further comprising: holding an eUSB squelch circuit in the active state (Paragraph 0088, In HS idle mode, a squelch receiver is enabled so that any activity on eUSB2 data lines 914 having a differential voltage more than 100 millivolt (mV) may be detected); detecting by the eUSB squelch circuit an upstream packet (Paragraph 0088, When a squelch detector indicates eUSB2 data received is valid (&gt;100 mV differential), the repeater side of an eUSB2 transceiver forwards the data to D+/D- lines 916 once it's received from eD+/eD- data lines 914); and transitioning the USB transmitter and the eUSB receiver from the standby states to the active states responsive to the detection of the upstream packet (Paragraph 0097, Logic block 1206 uses filtered SE1 detector circuit 1202 output indicated at 1220, and filtered un-squelch output indicated at 1222, and generates control signals, indicated at 1224, that may be used to disable communication at a USB2 bus). 

Regarding claim 20, Chen in view of Chan teaches the method of claim 19. Chen teaches comprising holding the eUSB port and the USB transmitter in the active states (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active"). 
Chen teaches USB repeaters that contain a USB transmitter/receiver within a port and an eUSB port which can be set into idle or active modes. Chen does not explicitly teach that the eUSB port has an eUSB transmitter and an eUSB receiver. 
Chan teaches comprising holding the eUSB port and the USB transmitter in the active states (Paragraph 0028, HS transceiver 204 can include a High-Speed transmitter 230 for data transmission, a High-Speed receiver 232 for data reception, and a squelch detector 234 for detection of link status, i.e. HS active, and HS idle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Chan and include eUSB transmitters/receivers that can be idle or enabled.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow for the use of High-Speed and Full-Speed/Low-Speed USB, thus enabling the use of commonly used USB protocol standards while also improving power management of the transmitters/receivers (See Chan: Paragraphs 0004, 0016, & 0018).

Regarding claim 21, Chen in view of Chan teaches the method of claim 12. Chen does not explicitly teach further comprising: holding a high-speed disconnect circuit in a standby state.
Chan teaches further comprising: holding a high-speed disconnect circuit (Paragraph 0047, FIG. 9 is a timing diagram of a device disconnect detection technique for High-Speed mode during L0 state. Standard USB2 HS uses analog approach to detect device disconnect. Specifically, standard USB2 uses envelope detection during EOP (End of Packet) of SOF (start of frame) for disconnect detection) in a standby state (Paragraph 0049, In native mode, the upstream device may not be required to report device disconnect during the L1 or Suspend).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Chan and include High-Speed disconnection detection that can active/idle.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow for the use of High-Speed and Full-Speed/Low-Speed USB, thus enabling the use of commonly used USB protocol standards while also improving power management of the transmitters/receivers (See Chan: Paragraphs 0004, 0016, & 0018).

Regarding claim 22, Chen in view of Chan teaches the method of claim 12. Chen further teaches further comprising: holding a USB squelch circuit in a standby state (Paragraph 0088, In HS idle mode, a squelch receiver is enabled so that any activity on eUSB2 data lines 914 having a differential voltage more than 100 millivolt (mV) may be detected; i.e. implying Squelch was disabled beforehand); and transitioning the USB squelch circuit from the standby state to the active state responsive to receiving the token packet (Paragraph 0033, USB2 protocol describes link power management states (LPM), such as L0 active, L1 sleep, and L2 Suspend. The LPM states describe the status of the bus line between an upstream port of a device and a downstream port of a host. The bus line may also be referred to as a lane, or a line, in this disclosure. Entry and exit into each of the LPM states can be performed using an implicit signaling mechanism based on the duration of link idle time to issue control messages such as Suspend and Reset, or control transfer for L1/L2).

Regarding claim 23, Chen in view of Chan teaches the method of claim 12. Chen further teaches further comprising: holding an eUSB signal detection circuit in the standby state (Figs. 11 & 12A, 1104, Control Circuit Detectors; Paragraph 0094, FIG. 11, a repeater 1102 may include the control circuit 1104 communicatively coupled to an envelope detector 1106 and an eD+ data line 1108 as well as an eD- data line 1110. The control circuit 1104 may be configured to determine whether a transition has occurred on both of the eD+ data line 1108 and the eD- data line 1110); and transitioning the eUSB detection circuit from the standby state to the active state (Paragraph 0097, SE1 detector circuit 1202 detects when both eD+ data line 1212 and eD- data line 1214 receive a control message. During this condition eD+ and eD- signals are relatively high, or a logic "1," as opposed to relatively low, or a logic "0."; i.e. it is standing by and not issuing an output when signal lines are low) responsive to a detection of an upstream packet by an eUSB squelch circuit (Paragraph 0088, In HS idle mode, a squelch receiver is enabled so that any activity on eUSB2 data lines 914 having a differential voltage more than 100 millivolt (mV) may be detected. When a squelch detector indicates eUSB2 data received is valid (&gt;100 mV differential), the repeater side of an eUSB2 transceiver forwards the data to D+/D- lines 916 once it's received from eD+/eD- data lines 914 i.e. Claim 11 recites contingent limitation(s) which, as indicated above, are not required to be performed under the broadest reasonable interpretation, and thus are not required to be disclosed by the prior art in rejecting the claim). 
Chen teaches a control circuitry that performs signal detection from the squelch detector signals. Chen does not explicitly teach a loss of signal detection. 
Chan teaches teaches further comprising: holding an eUSB loss of signal (LOS) detection circuit in the standby state (Paragraph 0045, FIG. 8, a digital ping mechanism 800 may be used to accomplish device disconnect detect during L0 at LS/FS operation… Paragraph 0044, A Disconnect event will be detected if the host does not receive the digital ping signal from the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Chan and include loss of signal detection in the control circuitry of Chen via ping detection.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow for the use of High-Speed and Full-Speed/Low-Speed USB, thus enabling the use of commonly used USB protocol standards while also improving power management of the transmitters/receivers (See Chan: Paragraphs 0004, 0016, & 0018).

Regarding claim 24, Chen teaches a method of operating a repeater (Fig. 1, 110, eUSB2-USB2 Repeater) having a first input/output (I/O) (Fig. 1, 106, D+/-), a second I/O (Fig. 1, 112, eD+/-), a first transmitter (Fig. 11, USB2 Transmitter), a second port (Fig. 11, eUSB2 Port), a first receiver (Fig. 11, USB2 Receiver), and the second port (Fig. 11, eUSB2 Port), the method comprising: holding the first receiver and the first transmitter in active states (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active") and holding second port in standby states (Paragraph 0033, USB2 protocol describes link power management states (LPM), such as L0 active, L1 sleep, and L2 Suspend); receiving by the first receiver a token packet indicative of transmission of a first downstream packet (Fig. 2, CM, Command Message for eD+/- and D+/-; Paragraph 0047, FIG. 2 is a signaling diagram illustrating an embedded USB2 upstream port directing a peripheral repeater to enter a suspend state. Downstream ports, such as the eUSB2 port 118 of FIG. 1, distinguish between HS reset and suspend (L2) commands from an upstream port, such as the eUSB2 port 108. A command message (CM), such as CM.L2 at 202 of FIG. 2 is defined specifically for an eUSB2 upstream port to direct its peripheral repeater to differentiate between L2 entry and USB2 bus reset when in high speed (HS) operation); transitioning the second port from the standby states to the active states responsive to receiving the token packet (Paragraph 0037, Each of the L0 state, the L1 state, and the L2 state, is entered and exited using control messages. Traditionally, the entry and exit between the states is accomplished by either implicit signaling or a control transfer. However, for eUSB2, explicit control messages may be used to transition between the various link states); receiving by the first receiver a downstream packet or receiving by the second port an upstream packet within a first timeout period after receiving the token packet (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active"… Paragraph 0036, Entry to the L2 state occurs implicitly when no activity occurs on the link for 3 milliseconds); and transmitting the downstream packet by the first transmitter or transmitting the upstream packet by the second port (Fig. 3B Flowchart, 303; Paragraph 0050, At block 303, a control message is transmitted to an eUSB repeater within a second predetermined period of time. The second predetermined period is to be subsequent to the first predetermined period of time).
Chen teaches USB repeaters that contain a USB transmitter/receiver within a port and an eUSB port which can be set into idle or active modes. Chen does not explicitly teach that the eUSB port has an eUSB transmitter and an eUSB receiver. 
Chan teaches a method of operating a repeater having a second I/O (Fig. 1, 114, eD+/-), a first port (Fig. 1, 102, USB2 layer), a second transmitter (Fig. 1, 130), the first port (Fig. 1, 102, USB2 layer), and a second receiver (Fig. 1, 132; Paragraph 0024, physical layer 110 also includes a number of transmitters 130 and receivers 132 for controlling the signals lines 114), the method comprising: holding the first port in active states (Paragraph 0028, HS transceiver 204 can include a High-Speed transmitter 230 for data transmission, a High-Speed receiver 232 for data reception, and a squelch detector 234 for detection of link status, i.e. HS active, and HS idle) and holding second receiver and the second transmitter in standby states (See Paragraph 0028); receiving by the first port a token packet indicative of transmission of a first downstream packet (Paragraph 0034, Sending EOP on eD+, accompanied with SYNC and packet data being transmitted at eD-, allows a three-state (J, K, SE0) representation of a standard USB2 packet possible); transitioning the second receiver and the second transmitter from the standby states to the active states responsive to receiving the token packet (Paragraph 0029, FIG. 2, enable signals 218, 224, 244, and 238 are used to selectively enable the LS/FS transmitters 214, the LS/FS receivers 216, the HS receiver 232, or the HS transmitter 230, respectively… Paragraph 0036, term L0 describes a mode of operation in which a connection between the host and the device is active, enabling the host to communicate with the device); receiving by the first receiver a downstream packet or receiving by the second receiver an upstream packet within a first timeout period after receiving the token packet (Paragraph 0024, The physical layer 110 also includes a number of transmitters 130 and receivers 132 for controlling the signals lines 114); and transmitting the downstream packet by the first port or transmitting the upstream packet by the second transmitter (Fig. 1, eUSB2 Physical Layer; Paragraph 0024, physical layer 110 may also include a Serial Interface Engine (SIE) 120 for translating USB information packets to be used by the protocol layer 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Chan and include eUSB transmitters/receivers that can be idle or enabled.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow for the use of High-Speed and Full-Speed/Low-Speed USB, thus enabling the use of commonly used USB protocol standards while also improving power management of the transmitters/receivers (See Chan: Paragraphs 0004, 0016, & 0018).

Regarding claim 25, Chen in view of Chan teaches the method of claim 24. Chen further teaches further comprising transitioning the second receiver and the second transmitter from the active states to the standby states if no packet is received within a first timeout period after receiving the token packet (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active"… Paragraph 0036, Entry to the L2 state occurs implicitly when no activity occurs on the link for 3 milliseconds i.e. Claim 4 recites contingent limitation(s) which, as indicated above, are not required to be performed under the broadest reasonable interpretation, and thus are not required to be disclosed by the prior art in rejecting the claim).

Regarding claim 26, Chen in view of Chan teaches the method of claim 24. Chen teaches wherein the repeater is a host-side repeater (Fig. 1, 110, Host Side Repeater).

Regarding claim 27, Chen teaches a method of operating an embedded USB2 (eUSB2) repeater (Fig. 1, 114, eUSB2-USB2 Repeater), comprising: holding a USB 2.0 receiver (Fig. 11, USB2 Receiver) and an eUSB2 port (Fig. 11, eUSB2) in active states (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active") and holding an eUSB2 port (Fig. 11, eUSB2) and a USB 2.0 transmitter (Fig. 11, USB2 Transmitter) in standby states (Paragraph 0033, USB2 protocol describes link power management states (LPM), such as L0 active, L1 sleep, and L2 Suspend); receiving by the USB 2.0 receiver a token packet indicative of transmission of a first downstream packet (Fig. 2, CM, Command Message for eD+/- and D+/-; Paragraph 0047, FIG. 2 is a signaling diagram illustrating an embedded USB2 upstream port directing a peripheral repeater to enter a suspend state. Downstream ports, such as the eUSB2 port 118 of FIG. 1, distinguish between HS reset and suspend (L2) commands from an upstream port, such as the eUSB2 port 108. A command message (CM), such as CM.L2 at 202 of FIG. 2 is defined specifically for an eUSB2 upstream port to direct its peripheral repeater to differentiate between L2 entry and USB2 bus reset when in high speed (HS) operation); transitioning the USB 2.0 transmitter and the eUSB2 port from the standby states to the active states responsive to the token packet (Paragraph 0037, Each of the L0 state, the L1 state, and the L2 state, is entered and exited using control messages. Traditionally, the entry and exit between the states is accomplished by either implicit signaling or a control transfer. However, for eUSB2, explicit control messages may be used to transition between the various link states); receiving by the USB 2.0 receiver a second downstream packet or receiving by the eUSB2 port an upstream packet within a first timeout period after receiving the token packet (Paragraph 0034, L0, as referred to herein, is an "On" state in which a link between a host and a device is enabled for communication. During this state, a port may be actively transmitting or receiving information through a pair of data lines D+ and D-, and is described as "active"… Paragraph 0036, Entry to the L2 state occurs implicitly when no activity occurs on the link for 3 milliseconds i.e. Claim 27 recites contingent limitation(s) which, as indicated above, are not required to be performed under the broadest reasonable interpretation, and thus are not required to be disclosed by the prior art in rejecting the claim); transmitting the second downstream packet by the eUSB2 transmitter or transmitting the upstream packet by the USB 2.0 transmitter (Fig. 3B Flowchart, 303; Paragraph 0050, At block 303, a control message is transmitted to an eUSB repeater within a second predetermined period of time. The second predetermined period is to be subsequent to the first predetermined period of time); and transitioning the eUSB2 port and the USB 2.0 transmitter from the active states to the standby states if no packet is received within the first timeout period (Paragraph 0045, In HS the idle state may be indicated by a value of 0 at the D+ data line and a value of 0 at the D- data line, otherwise known as a single-ended "0" (SE0). Suspend may be also be indicated by SE0 that persists for a time period of at least 3 milliseconds i.e. Claim 27 recites contingent limitation(s) which, as indicated above, are not required to be performed under the broadest reasonable interpretation, and thus are not required to be disclosed by the prior art in rejecting the claim).
Chen teaches USB repeaters that contain a USB transmitter/receiver within a port and an eUSB port which can be set into idle or active modes. Chen does not explicitly teach that the eUSB port has an eUSB transmitter and an eUSB receiver. 
Chan teaches a method of operating an embedded USB2 (eUSB2) repeater (Fig. 1, 100), comprising: holding a USB 2.0 port and an eUSB2 transmitter (Fig. 1, 130) in active states (Paragraph 0028, HS transceiver 204 can include a High-Speed transmitter 230 for data transmission, a High-Speed receiver 232 for data reception, and a squelch detector 234 for detection of link status, i.e. HS active, and HS idle) and holding an eUSB2 receiver (Fig. 1, 132) and a USB 2.0 port in standby states (See Paragraph 0028); receiving by the USB 2.0 port a token packet indicative of transmission of a first downstream packet (Paragraph 0034, Sending EOP on eD+, accompanied with SYNC and packet data being transmitted at eD-, allows a three-state (J, K, SE0) representation of a standard USB2 packet possible); transitioning the USB 2.0 port and the eUSB2 receiver from the standby states to the active states responsive to the token packet (Paragraph 0029, FIG. 2, enable signals 218, 224, 244, and 238 are used to selectively enable the LS/FS transmitters 214, the LS/FS receivers 216, the HS receiver 232, or the HS transmitter 230, respectively… Paragraph 0036, term L0 describes a mode of operation in which a connection between the host and the device is active, enabling the host to communicate with the device); transmitting the second downstream packet by the eUSB2 transmitter or transmitting the upstream packet by the USB 2.0 transmitter (Fig. 1, eUSB2 Physical Layer; Paragraph 0024, physical layer 110 may also include a Serial Interface Engine (SIE) 120 for translating USB information packets to be used by the protocol layer 106). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Chan and include eUSB transmitters/receivers that can be idle or enabled.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow for the use of High-Speed and Full-Speed/Low-Speed USB, thus enabling the use of commonly used USB protocol standards while also improving power management of the transmitters/receivers (See Chan: Paragraphs 0004, 0016, & 0018).

Regarding claim 28, Chen in view of Chan teaches the method of claim 27. Chen further teaches wherein the eUSB2 repeater is a peripheral-side repeater (Fig. 1, 114, Peripheral Side Repeater). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2016/0380747 to Low discloses a USB/eUSB connected architecture (See Figure 4). 
US PGPUB 2016/0162427 to Kang discloses a USB/eUSB PHY with signals that can enable and disable USB/eUSB transmission lines (See Page 4, Table 1).
US PGPUB 2017/0286360 to Srivastava discloses a USB transmitter/receiver outputting D+/- signal outputs and an eUSB transmitter/receiver outputting eD+/- signal outputs (See Paragraph 0034 & Figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184         
                                                                                                                                                                                               /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184